Case 2:14-cv-02108-KSH-CLW Document 127 Filed 02/26/20 Page 1 of 2 PageID: 2900




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

 JASON FETTER                                  §
                                               §
        Plaintiff                              §
                                               §
 v.                                            § C.A. No. 2:14-CV-02108-KSH-CLW
                                               §
 MAERSK LINE LIMITED, and                      § Judge Katharine S. Hayden
 3MC MOBILE & MECHANICAL                       §
 REPAIR, LLC                                   §
                                               §
        Defendants                             §

                                  NOTICE OF APPEAL

        Notice is hereby given that Jason Fetter, Plaintiff in the above-named case, hereby

 appeals to the United States Court of Appeals for the 3rd Circuit from the Opinion (DOC 125)

 and Order (DOC 126) entered in this action on the 27th day of January, 2020 granting Maersk

 Line, Limited and 3MC Mobile & Mechanical Repair LLC’s Motion for Summary Judgment.

                                           Respectfully submitted,

                                           /s/ Caj D. Boatright
                                           _________________________________
                                           THE D’ONOFRIO FIRM LLC
                                           Louis F. D’Onofrio, Esquire (LD3898)
                                           Heather K. D’Onofrio, Esquire (HD3416)
                                           10 Beatty Road, Suite 200
                                           Media, PA 19063
                                           Telephone: (484) 443-8922
                                           Facsimile: (484) 443-8132
                                           Email: ldonofrio@donofriofirm.com
                                           Email: hdonofrio@donofriofirm.com

                                           ARNOLD & ITKIN L.L.P.
                                           Kurt B. Arnold, Esquire
                                           Admitted Pro Hac Vice

                                           Caj D. Boatright
                                           Admitted Pro Hac Vice
Case 2:14-cv-02108-KSH-CLW Document 127 Filed 02/26/20 Page 2 of 2 PageID: 2901




                                           Roland Christensen
                                           Admitted Pro Hac Vice

                                           6009 Memorial Drive
                                           Houston, Texas 77007
                                           Telephone: (713) 222-3800
                                           Facsimile: (713) 222-3850

                                           Email: karnold@arnolditkin.com
                                           Email: cboatright@arnolditkin.com
                                           Email: rchristensen@arnolditkin.com

                                           ATTORNEYS FOR PLAINTIFF




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of February, 2019, I served the foregoing

 document on all counsel of record in accordance with the Federal Rules of Civil Procedure.

                                           /s/ Caj Boatright
                                           ____________________________________
                                           Caj Boatright
